                         Case 3:19-cv-00461-LRH-CBC Document 37 Filed 09/09/19 Page 1 of 3



                     1   Frank C. Gilmore, Esq. (SBN 10052)
                         fgilmore@rssblaw.com
                     2   Cody M. Oldham, Esq. (SBN 14594)
                         coldham@rssblaw.com
                     3   ROBISON, SHARP, SULLIVAN & BRUST
                         71 Washington Street
                     4   Reno, Nevada 89503
                         Telephone:     (775) 329-3151
                     5   Facsimile:     (775) 329-7169
                         Attorneys for Plaintiff
                     6

                     7

                     8                          IN THE UNITED STATES DISTRICT COURT
                     9                                     DISTRICT OF NEVADA

                    10

                    11

                    12

                    13    JUDI KOSTERMAN,                                         Case No.: 3:19-cv-00461
                    14                   Plaintiff,
                    15    vs.                                                     STIPULATION AND ORDER TO
                                                                                  CONTINUE SEPTEMBER 10, 2019
                    16    NEWPORT BRAIN RESEARCH LABORATORY,                      HEARING TO SEPTEMBER 23,
                          INC., a California Corporation, NBRL GLOBAL             2019 AND TO EXTEND THE
                    17    LTD., a Cayman Islands exempted company, NBRL           TEMPORARY RESTRAINING
                          US, a California Corporation, NBRL A, INC., a           ORDER [Doc. 12]
                    18    Delaware Corporation, WAVE NEUROSCIENCE,                (SECOND REQUEST)
                          INC., a Delaware corporation, and DOE
                    19    DEFENDANTS 1-10, inclusive,
                    20                   Defendants.
                                                                        /
                    21

                    22          Plaintiff Judi Kosterman, by and through her counsel, and Defendants NBRL, Inc. and
                    23   Wave Neuroscience, Inc, by and through their respective counsel, hereby stipulate and agree to
                    24   continue the hearing currently scheduled for September 10, 2019 at 1:30 p.m. to be held on
                    25   September 23, 2019 at 1:30 p.m. The parties further stipulate and agree to extend the Temporary
                    26   Restraining Order [Doc. 12] entered by this Court on August 9, 2019, until the conclusions of
                    27   the hearing rescheduled to September 23, 2019, or further Order of this Court.
                    28   //
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                                           1
(775) 329-3151
                         Case 3:19-cv-00461-LRH-CBC Document 37 Filed 09/09/19 Page 2 of 3



                     1         DATED this 9th day of September, 2019.
                     2                                    ROBISON, SHARP, SULLIVAN & BRUST
                                                          71 Washington Street
                     3                                    Reno, Nevada 89503
                     4
                                                          By:        /s/ Frank C. Gilmore
                     5                                    FRANK C. GILMORE, ESQ.
                                                          CODY M. OLDHAM, ESQ.
                     6                                    Attorneys for Plaintiff
                     7
                                                          Dated this 9th day of September, 2019.
                     8
                                                          SNELL & WILMER LLP
                     9                                    50 West Liberty Street, Suite 510
                                                          Reno, Nevada 89501
                    10

                    11                                    By:        /s/ William E. Peterson
                                                          WILLIAM E. PETERSON, ESQ.
                    12                                    Attorneys for Defendants NBRL, Inc., and Wave
                                                          Neuroscience, Inc.
                    13
                               IT IS SO ORDERED,
                    14
                               Dated:________________________________
                    15         DATED   this 9th day of September, 2019.

                    16

                    17                                    ____________________________________________
                                                          LARRY R. HICKS
                    18                                    UNITED STATES DISTRICT JUDGE
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                                      2
(775) 329-3151
